 

Exhibit 10.28



 

COMMERCIAL LEASE

 

THIS LEASE is made on the 1st day of August 2002.

 

The Landlord hereby agrees to lease to the Tenant, and the Tenant hereby agrees
to hire and take from the Landlord, the Leased Premises described below pursuant
to the terms and conditions specified herein:

 

LANDLORD: Medical Property Partner   TENANT(S): Network Medical Management      
    Address: 1668 S. Garfield Ave   Address: 1668 S. Garfield Ave            
Alhambra, CA 91801     Alhambra, CA 91801

 

1.     Leased Premises. The Leased Premises are those premises described as:

 

1680 S. Garfield Ave

 

Alhambra, CA 91801

 

2.     Term. The term of the Lease shall be for a period of 5 year(s) commencing
on the 1st day of September, 2002 ending on the 31st day of August, 2007 unless
sooner terminated as hereinafter provided. If Tenant remains in possession of
the Leased Premises with the written consent of the Landlord after the lease
expiration date stated above, this Lease will be converted to a month-to-month
Lease and each party shall have the right to terminate the Lease by giving at
least one month’s prior written notice to the other party.

 

3.     Rent. The Tenant agrees to pay the ANNUAL RENT of see addendum Dollars
($                     ) payable in equal installments $ see adden. in advance
on the first day of each and every calendar month during the full term of this
Lease.



 

[tv489499_ex10-28img1.jpg] 

 

5.     Security Deposit. The sum of zero Dollars ($0.00) is deposited by the
Tenant with the Landlord as security for the faithful performance of all the
covenants and conditions of the lease by the said Tenant. If the Tenant
faithfully performs all the covenants and conditions on his part to be
performed, then the sum deposited shall be returned to the Tenant.

 

6.     Delivery of Possession. If for any reason the Landlord cannot deliver
possession of the leased property to the Tenant when the lease term commences,
this Lease shall not be void or voidable, nor shall the Landlord be liable to
the Tenant for any loss or damage resulting therefrom. However, there shall be
an abatement of rent for the period between the commencement of the lease term
and the time when the Landlord delivers possession.

 

7.     Use of Leased Premises. The Leased Premises may be used only for the
following purpose(s):

 

general office use

 

8.     Utilities. Except as specified below, the Tenant shall be responsible for
all utilities and services that are furnished to the Leased Premises. The
application for and connecting of utilities, as well as all services, shall be
made by and only in the name of the Tenant: (List exceptions, if any)

 

none

 

9.     Condition of Leased Premise; Maintenance and Repair. The Tenant
acknowledges that the Leased Premises are in good order and repair. The Tenant
agrees to take good care of and maintain the Leased Premises in good condition
throughout the term of the Lease.

 

[tv489499_ex10-28img2.jpg] 

 

10.    Compliance with Laws and Regulations. Tenant, at its expense, shall
promptly comply with all federal, state, and municipal laws, orders, and
regulations, and with all lawful directives of public officers, which impose any
duty upon it or Landlord with respect to the Leased Premises. The Tenant at its
expense, shall obtain all required licenses or permits for the conduct of its
business within the terms of this lease, or for the making of repairs,
alterations, improvements, or additions. Landlord, when necessary, will join
with the Tenant in applying for all such permits or licenses.

 

11.    Alterations and Improvements. Tenant shall not make any alterations,
additions, or improvements to, or install any fixtures on, the Leased Premises
without Landlord’s prior written consent. If such consent is given, all
alterations, additions, and improvements made, and fixtures installed by Tenant
shall become Landlord’s property at the end of the Lease/term. Landlord may,
however, require Tenant to remove such fixtures, at Tenant’s expense, at the end
of the Lease term.

 



 [tv489499_ex10-28img3.jpg]

 

 

 

 

12.    Assignment/Subletting Restrictions. Tenant may not assign this agreement
or sublet the Leased Premises without the prior written consent of the Landlord.
Any assignment, sublease or other purported license to use the Leased Premises
by Tenant without the Landlord’s consent shall be void and shall (at Landlord’s
option) terminate this Lease.

 

13.    Insurance.

 

(i)       By Landlord. Landlord shall at all times during the term of this
Lease, at its expense, insure and keep in effect on the building in which the
Leased Premises are located fire insurance with extended coverage. The Tenant
shall not permit any use of the Leased Premises which will make voidable any
insurance on the property of which the Leased Premises are a part, or on the
contents of said property or which shall be contrary to any law or regulation
from time to time established by the applicable fire insurance rating
association. Tenant shall on demand reimburse the Landlord, and all other
tenants, the full amount of any increase in insurance premiums caused by the
Tenant’s use of the premises.

 

(ii)       By Tenant. Tenant shall, at its expense, during the term hereof,
maintain and deliver to Landlord public liability and property damage and plate
glass insurance policies with respect to the Leased Premises. Such policies
shall name the Landlord and Tenant as insureds, and have limits of at least
$1,000,000 for injury or death to any one person and $1,000,000 for any one
accident, and $n/a with respect to damage to property and with full coverage for
plate glass. Such policies shall be in whatever form and with such insurance
companies as are reasonably satisfactory to Landlord, shall name the Landlord as
additional insured, and shall provide for at least ten days’ prior notice to
Landlord of cancellation.

 

14.    Indemnification of Landlord. Tenant shall defend, indemnify, and hold
Landlord harmless from and against any claim, loss, expense or damage to any
person or property in or upon the Leased Premises, arising out of Tenant’s use
or occupancy of the Leased Premises, or arising out of any act or neglect of
Tenant or its servants, employees, agents, or invitees.

 

15.    Condemnation. If all or any part of the Leased Premises is taken by
eminent domain, this lease shall expire on the date of such taking, and the rent
shall be apportioned as of that date. No part of any award shall belong to
Tenant.

 

16.    Destruction of Premises. If the building in which the Leased Premises is
located is damaged by fire or other casualty, without Tenant’s fault, and the
damage is so extensive as to effectively constitute a total destruction of the
property or building, this Lease shall terminate and the rent shall be
apportioned to the time of the damage. In all other cases of damage without
Tenant’s fault, Landlord shall repair the damage with reasonable dispatch, and
if the damage has rendered the Leased Premises wholly or partially untenantable,
the rent shall be apportioned until the damage is repaired. In determining what
constitutes reasonable dispatch, consideration shall be given to delays caused
by strikes, adjustment of insurance, and other causes beyond the Landlord’s
control.

 

17.    Landlord’s Rights upon Default. In the event of any breach of this lease
by the Tenant, which shall not have been cured within TEN (10) DAYS, then the
Landlord, besides other rights or remedies it may have, shall have the immediate
right of reentry and may remove all persons and property from the Leased
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of, and for the account of, the Tenant. If the Landlord
elects to reenter as herein provided, or should it take possession pursuant to
any notice provided for by law, it may either terminate this Lease or may, from
time to time, without terminating this lease, relet the Leased Premises or any
part thereof, for such term or terms and at such rental or rentals and upon such
other terms and conditions as the Landlord in Landlord's own discretion may deem
advisable. Should rentals received from such reletting during any month be less
than that agreed to be paid during the month by the Tenant hereunder, the Tenant
shall pay such deficiency to the Landlord monthly. The Tenant shall also pay to
the Landlord, as soon as ascertained, the cost and expenses incurred by the
Landlord, including reasonable attorney fees, relating to such reletting.

 

18.   Quiet Enjoyment. The Landlord agrees that if the Tenant shall pay the rent
as aforesaid and perform the covenants and agreements herein contained on its
part to be performed, the Tenant shall peaceably hold and enjoy the said rented
premises without hindrance or interruption by the Landlord or by any other
person or persons acting under or through the Landlord.

 

19.   Landlord’s Right to Enter. Landlord may, at reasonable times, enter the
Leased Premises to inspect it, to make repairs or alterations, and to show it to
potential buyers, lenders or tenants.

 

20.   Surrender upon Termination. At the end of the lease term the Tenant shall
surrender the leased property in as good condition as it was in at the beginning
of the term, reasonable use and wear excepted.

 

21.   Subordination. This lease, and the Tenant’s leasehold interest, is and
shall be subordinate, subject and inferior to any and all liens and encumbrances
now and thereafter placed on the Leased Premises by Landlord, any and all
extensions of such liens and encumbrances and all advances paid under such liens
and encumbrances.

 

22.   Additional Provisions:

 

23.   Miscellaneous Terms.

 

(i)       Notices. Any notice, statement, demand or other communication by one
party to the other, shall be given by personal delivery or by mailing the same,
postage prepaid, addressed to the Tenant at the premises, or to the Landlord at
the address set forth above.

 

(ii)      Severability. If any clause or provision herein shall be adjudged
invalid or unenforceable by a court of competent jurisdiction or by operation of
any applicable law, it shall not affect the validity of any other clause or
provision, which shall remain in full force and effect.

 

(iii)       Waiver. The failure of either party to enforce any of the provisions
of this lease shall not be considered a waiver of that provision or the right of
the party to thereafter enforce the provision.

 

(iv)       Complete Agreement. This Lease constitutes the entire understanding
of the parties with respect to the subject matter hereof and may not be modified
except by an instrument in writing and signed by the parties.

 

(v)       Successors. This Lease is binding on all parties who lawfully succeed
to the rights or take the place of the Landlord or Tenant,

 

24.   [FOR LEASED PREMISES IN FLORIDA ONLY]: RADON GAS: Radon is a naturally
occurring radioactive gas that, when it has accumulated in a building in
sufficient quantities, may present health risks to persons who are exposed to it
over time. Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida, Additional information regarding radon and radon
testing may be obtained from your county public health unit. 

 

[tv489499_ex10-28img4.jpg] 

 

Read the instructions and other important information on the package. When using
this form you will be acting as your own attorney since Rediform, its advisors
and retailers do not render legal advice or services. Rediform, its advisors and
retailers assume no liability for loss or damage resulting from the use of this
form.

  

 

 

 

LEASE ADDENDUM       Date: August 1, 2002       By and between (Landlord):
Medical Property Partners, LLC       (Tenant): Network Medical  Management Inc.
    Leased Premises: 1668 S.  Garfield Ave. Alhambra

 

I)BASE RENT PER MONTH:

Tenant shall pay to Landlord as rent for the premises (total rental area 22,584
sq. ft.) the rate of $2.25 per sq. ft. per month ($50,814.00/month), in advance
on the first day of each month during the first two years of the lease. During
the third year through the fifth year. Tenant shall pay to Landlord at the rate
of $2.50 per sq. ft. per month ($56,460.00/month).

 

II)TENANT IMPROVEMENT ALLOWANCE:

Tenant shall commence the installation of certain improvements. Landlord will
contribute an amount equal to $40.00 per sq. ft. towards the tenant improvement.
The tenant improvements shall be paid by the Landlord in the process of the
construction.

 

III)OPTION TO RENEW

Tenant shall have the option to extend the lease for two (2) consecutive five
(5) year's terms after the expiration of the initial lease term. During the
renewal term, there shall be annual C.P.I. rental adjustments to the $2.50 per
sq. ft. rent basing on the Consumer’s Price Index of County of Los Angeles. The
option shall be exercised by written notice given to Landlord not less than one
year prior to the expiration of the initial lease term.

 

IV)PROPERTY TAXES, INSURANCE, AND COMMON AREA EXPENSES:

Tenant agrees to pay his pro-rata share of all real property taxes, insurance,
utilities, and maintenance and repair as well as other operating expenses for
the common area.

 

V)The Landlord, at his expense, shall make all necessary repairs and
replacements to the Leased Premises, including the repair and replacement of
pipes, electrical wiring, heating and plumbing systems.

 

 [tv489499_ex10-28img5.jpg]

 

 



